 



Exhibit 10.1
Internal Segue Confidential

     
TO:
  Douglas Zaccaro
 
   
FROM:
  Joseph K. Krivickas, President & CEO
 
   
DATED:
  August 10, 2005
 
   
RE:
  Terms & Conditions

The following confirms the terms and conditions of your transfer into your new
role:

  •   Effective date is August 15, 2005.     •   Your title is Senior Vice
President & Treasurer, reporting to Michael Sullivan.     •   Salary and bonus
plan remain as per your current compensation plan.     •   Both parties agree
that a two (2) month separation notice must be given prior to termination (other
than by the Company for cause).     •   In lieu of triggering an Officer
separation package due to this transfer, Segue guarantees your employment for a
twelve month period from August 15, 2005, subject to termination only for cause.
Cause is defined as committing of a crime, material and repeated failure to
carry out your assigned duties following written notice of such failures, or
adjudicated acts of dishonesty. If anytime during the 12 month guaranteed
employment period (August 15, 2005 – August 15, 2006), your employment is
terminated not for cause, then the normal Officer separation package would
occur. After the twelve month guaranteed employment period expires, if your
employment is terminated without cause, you would be eligible to receive at
Segue’s option, either (1) six (6) mos. severance under the Officer separation
package terms, or (2) an agreement to provide consulting services to Segue on an
“as needed” basis (not to exceed 1,000 hours) for a 12 month period at a rate of
50% of your base pay. The said amounts shall be paid in periodic installments in
accordance with the Company’s usual practice for its Executives and would be
contingent upon signing a standard release of claims.     •   If a
Change-In-Control occurs during any of the guaranteed employment period and
termination of Executive’s employment as SVP & Treasurer, as defined (“double
trigger”), said Executive receives one year of base salary plus benefits and
full vesting of stock options.     •   You understand and agree that you remain
bound by Segue’s Employee Agreement.

All details as listed above are pending approval by Segue’s Board of Directors
Compensation Committee.

     
 
   
/s/ Joseph K. Krivickas
 
   
Joseph K. Krivickas
   
 
   
Accepted by:
   
 
   
/s/ Douglas Zaccaro
 
   
Douglas Zaccaro
   

